Exhibit 10.37



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between American
Midstream GP, LLC, a Delaware limited liability company (the “Company”), and
Michael D. Suder (“Executive”).


W I T N E S S E T H:


WHEREAS, Executive was a party to an Employment Agreement with Blackwater
Midstream Corp. (“Blackwater”), dated as of October 9, 2012 (the “Blackwater
Agreement”); and


WHEREAS, is connection with American Midstream Partners, LP acquisition of
Blackwater Midstream Holdings LLC (“Blackwater Holdings”) and its subsidiaries
pursuant to that Agreement and Plan of Merger by and among AL Blackwater, LLC
(“Newco”), Blackwater Holdings, American Midstream Partners, LP and Blackwater
Merger Sub, LLC, dated as of December 10, 2013 (the “Merger Agreement”),
Executive and Blackwater have terminated the Blackwater Agreement in
consideration for entering into this Agreement; and


WHEREAS, the Company wishes to secure the services of Executive subject to the
contractual terms and conditions set forth herein; and


WHEREAS, Executive is willing to enter into this Agreement upon the terms and
conditions set forth herein; and


NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:


ARTICLE I DEFINITIONS


In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:


1.“Accrued Obligation” shall mean the sum of (a) Executive’s Base Salary through
the Date of Termination and (b) any accrued vacation pay earned (and unused) by
Executive as of the Date of Termination.


2.“Benefit Obligation” shall mean payment by the Company to Executive (or his
designated beneficiary or legal representative, as applicable), in accordance
with the terms of the applicable plan document, of all vested benefits to which
Executive is entitled under the terms of the employee benefit plans and
compensation arrangements in which Executive is a participant as of the Date of
Termination.


3.“Blackwater Entity” means, all or any, as applicable, of Blackwater Holdings,
Blackwater Investments, Inc., a Delaware close corporation, Blackwater,
Blackwater New Orleans, L.L.C., a Louisiana limited liability company,
Blackwater Georgia, L.L.C., a Georgia


limited liability company, and Blackwater Maryland, L.L.C., a Maryland limited
liability company.


4.
“Cause” shall mean:



(a)Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony, involves fraud, dishonesty or moral turpitude or
results in the imposition of a term of imprisonment;


(b)
The occurrence of any of the following acts on the part of Executive:





--------------------------------------------------------------------------------

Exhibit 10.37



(i)Fraud, willful or intentional misconduct or gross negligence in connection
with the business of the Company or its affiliates;






or its affiliates;
(ii)
Embezzlement or misappropriation of any funds of the Company



(iii)Alcohol or substance abuse that has impaired or could reasonably be
expected to impair the ability of Executive to perform Executive’s duties to the
Company or its affiliates;


(iv)Failure to comply with the Company’s policies or its affiliates’ policies in
any material respect, including those regarding harassment or discrimination in
employment; or


(v)Dishonesty or disloyalty that has adversely affected or could reasonably be
expected to adversely affect the Company or its affiliates in any material
respect;


(c)Executive’s excessive absenteeism, willful or persistent neglect of, or
abandonment of Executive’s duties (other than due to illness or any other
physical condition that could reasonably be expected to result in disability),
which has not been cured after reasonable notice from the Company; or


(d)
Executive’s material breach of any provision of this Agreement.



5.
“Code” shall mean the Internal Revenue Code of 1986, as amended.



6.“Confidential Information” shall mean all information, trade secrets, designs,
ideas, concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by the Company or its affiliates (whether during business
hours or otherwise and whether on the Company’s (or its affiliates) premises or
otherwise) that relate to the Company’s (or its affiliates) business, trade
secrets, products or services (including, without limitation, all such
information relating to corporate opportunities, product specification,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition
prospects, or production, marketing and merchandising techniques, prospective
names and marks) and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression.


7.“Date of Termination” shall mean the date specified in the Notice of
Termination relating to termination of Executive’s employment with the Company,
where applicable, and otherwise shall mean the date that Executive’s employment
with the Company is terminated as provided in Section 4.5.


8.“Disabled” shall mean that Executive is unable to perform the essential
functions of Executive’s job or fulfill Executive’s obligations under this
Agreement by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than three months as determined by the Company,
which is certified in writing by a competent medical physician selected by the
Company and approved by Executive (or Executive’s legally authorized
representative), which approval shall not be unreasonably withheld.


9.“Notice of Termination” shall mean a written notice delivered by the Company
or Executive to the other party indicating the specific termination provision in
this Agreement relied upon for termination of Executive’s employment and the
Date of Termination that sets forth in reasonable detail the facts and




--------------------------------------------------------------------------------

Exhibit 10.37

circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.


10.“Work Product” shall mean all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, architectural renditions and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and other similar forms of expression that are
conceived, made, developed or acquired by Executive individually or in
conjunction with others during the period of Executive’s employment by the
Company or its affiliates (whether during business hours or otherwise and
whether on the Company’s (or its affiliates) premises or otherwise) that relate
to the Company’s (or its affiliates) business, trade secrets, products or
services.


ARTICLE II
EMPLOYMENT AND DUTIES


1.Employment; Effective Date. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, pursuant to the terms of this
Agreement beginning as of December 17, 2013 (the “Effective Date”) and
continuing for the period of time set forth in Article IV of this Agreement,
subject to the terms and conditions of this Agreement.


2.Positions. From and after the Effective Date, Executive shall serve in the
position of President and Chief Executive Officer of Blackwater Holdings or its
successor, or in such other position or positions as the parties mutually may
agree.


3.Duties and Services. Executive agrees to serve in the positions referred to in
Section 2.2 hereof and to perform diligently and to the best of Executive’s
abilities the usual and
customary duties and services appertaining to such positions, as well as such
additional duties and services appropriate to such positions which the Company
and Executive mutually may agree upon from time to time. Executive’s employment
shall also be subject to the policies maintained and established by the Company
and Blackwater that are of general applicability to the Company’s and/or
Blackwater’s executive employees, as such policies may be amended from time to
time.


4.Other Interests. Executive agrees, during the period of Executive’s employment
by the Company, to devote substantially all of Executive’s business time, energy
and best efforts to the business and affairs of the Company and its affiliates.
Notwithstanding the foregoing, the parties acknowledge and agree that Executive
may (a) engage in and manage Executive’s passive personal investments, (b)
engage in charitable and civic activities, and (c) engage in such other
activities that the Company and Executive mutually agree to; provided, however,
that such activities shall be permitted so long as such activities do not
conflict with the business and affairs of the Company or its affiliates or
interfere with the performance of Executive’s duties hereunder.


5.Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would materially injure the business,
interests, or reputation of the Company or any of its affiliates. In keeping
with these duties, Executive shall make full disclosure to the Company of all
business opportunities pertaining to the Company’s or its affiliates’ businesses
and shall not appropriate for Executive’s own benefit business opportunities
concerning the subject matter of the fiduciary relationship.


ARTICLE III
COMPENSATION AND BENEFITS


1.Base Salary. During the Term (as defined in Section 4.1), Executive shall
receive a minimum, annualized base salary of $300,000 ($325,000 for remainder of
2013) (the “Base Salary”). Executive’s Base




--------------------------------------------------------------------------------

Exhibit 10.37

Salary shall be paid in equal installments in accordance with the Company’s
standard policy regarding payment of compensation to employees but no less
frequently than monthly. Executive’s Base Salary is subject to an annual
performance review and potential increase.


2.
Bonuses and Incentive Awards.



(a)STIP Bonus.


(i)Provided that Executive remains employed by the Company on December 31, 2013,
the Company will pay Executive 3/12ths of Executive’s target short term
incentive bonus amount of $162,500 which equals $40,625 (the “STIP Bonus
Target”). Payment will be made in a lump sum no later than March 15, 2014.


(ii)For 2014 and after, Executive will be eligible to earn the STIP Bonus Target
provided that Executive satisfies the terms and conditions for such bonus that
will be established by the Company, which terms and conditions are expected to
include annual performance targets.
(b)LTIP Awards. For 2014 and after, Executive will be eligible for an annual
award under the Company’s long term incentive plan, as it may be established
from time to time.


(c)Harvey Incentive Bonus. Executive is eligible for a bonus (the “Harvey
Incentive Bonus”) if Blackwater Harvey, LLC, a Delaware limited liability
company (“Harvey”), which operates the storage facility located in Harvey,
Louisiana, achieves as of the end of any trailing twelve-month period during the
Term a minimum threshold EBITDA of $5 million (the “Harvey Target”), provided
that Executive remains employed by the Company on the date that the Harvey
Target is achieved. For this purpose, EBITDA means, with respect to the
applicable calculation period, the net income before interest, income taxes,
depreciation and amortization of Harvey, in each case calculated in accordance
with United States generally accepted accounting principles and practices as in
effect on the date hereof. In calculating EBITDA, no addition or deduction shall
be taken for: (i) non-recurring expenses, including but not limited to those
related to corporate transactions; (ii) non-cash expenses, including but not
limited to equity-based compensation and asset retirement obligations; (iii) any
gains resulting from any write-up of any assets or any loss resulting from any
write-down or impairments; and
(i)hedging or other similar activities; provided, further and for the avoidance
of doubt, in calculating EBITDA, the net income (or net loss) shall specifically
include deductions for any general and administrative expenses and corporate
overhead of any Blackwater Entity or any of their affiliates that is allocated
to or realized by Harvey. The calculation of EBITDA, including deductions for
any general and administrative expenses and corporate overhead allocated to
Harvey, will be subject to audit and review by Newco in accordance with the
procedures set forth in the Merger Agreement. Executive’s bonus will be
equivalent to 46.15% of the “Harvey Bonus Pool” as defined below.


(i)“Harvey Bonus Pool” will be equivalent to 10% of the difference between
“Harvey FMV” and “Harvey Cost.” For this purpose, “Harvey FMV” means 8
multiplied by next twelve months’ EBITDA, as forecasted by the Company as of the
date that the Harvey Target is achieved. For this purpose, “Harvey Cost” means
the cumulative investment in Harvey, including costs to date, including without
limitation fully burdened allocated employee costs and corporate overhead, as
determined by the Company. The amount of the Harvey bonus pool may not exceed $1
million.


(ii)Executive’s Harvey Incentive Bonus, if any, will be paid within 90 days
after the Company’s determination that the Harvey Target is achieved, but in no
event later than March 15th of the year following the year in which the Harvey
Target is achieved.


(iii)Executive’s Harvey Incentive Bonus, if any, will be paid in the form of
American Midstream Partners, LP common units, subject to an 18-month lockup with
terms similar to the lock up agreement contained in the Contribution and
Rollover Agreement by and among the Company, Executive and the other investors
listed on Schedule 1 thereto dated on or about the date hereof.


3.Employee Benefits. During Executive’s employment hereunder, Executive and, to
the extent




--------------------------------------------------------------------------------

Exhibit 10.37

applicable, Executive’s spouse, dependents and beneficiaries, shall be allowed
to participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of the
Company. Such benefits, plans and programs shall include, without limitation,
any profit sharing plan, thrift plan, health insurance or health care plan, life
insurance, disability insurance, pension plan, supplemental retirement plan, and
the like which may be maintained by the Company. The Company shall not, however,
by reason of this Section be obligated to institute, maintain, or refrain from
changing, amending, or discontinuing, any such benefit plan or program, so long
as such changes are similarly applicable to executive employees generally.


4.Vacation and Leave. Executive shall be entitled to paid vacation days in
accordance with Company policy. Executive shall also be entitled to all paid
holidays given by the Company to its employees generally.


5.Expenses. The Company shall promptly reimburse Executive for all reasonable
business expenses incurred by Executive in performing services hereunder,
including all expenses of travel and living expenses while away from home on
business or at the request of and in the service of the Company; provided, in
each case, that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of supporting documentation reasonably satisfactory to the
Company (but in any event not later than the close of Executive’s taxable year
following the taxable year in which the expense is incurred by Executive). In no
event shall any reimbursement be made to Executive for such fees and expenses
incurred after the date that is one year after the date of Executive’s
termination of employment with the Company.


6.Offices. Subject to Articles II, III, and IV hereof, Executive agrees to serve
without additional compensation, if elected or appointed thereto, as a director
or manager of the Company or any of the Company’s affiliates and as a member of
any committees of the board of directors or similar governing bodies of any such
entities, and in one or more executive positions of any of the Company’s
affiliates.


ARTICLE IV
TERM AND TERMINATION OF EMPLOYMENT


1.Term. Subject to the remaining terms of this Article IV, this Agreement shall
be for an initial term that begins on the Effective Date and continues in effect
through October 31, 2017 (the “Initial Term”) and, unless terminated sooner as
herein provided, shall renew for successive one-year periods after the fifth
anniversary of the Effective Date (each a “Renewal Term” and together with the
Initial Term, the “Term”). If the Company or Executive desires to elect not to
renew this Agreement, the Company or Executive must give written notice (which
may be included in a Notice of Termination) to the other party at least 30 days
before the expiration of the then-current Initial Term or Renewal Term, as
applicable. In the event that one party provides the other with a written notice
of election not to renew this Agreement pursuant to this Section 4.1, no further
automatic extensions will occur and this Agreement shall terminate at the end of
the then-existing Initial Term or Renewal Term, as applicable. If the Company
elects not to renew this Agreement and Executive’s employment with the Company
is not terminated, Executive shall continue as an at-will employee of the
Company and this Agreement shall terminate, subject to Section 9.13, at the end
of the current Term.
2.Company’s Right to Terminate. Notwithstanding the provisions of Section 4.1,
the Company may terminate Executive’s employment under this Agreement at any
time for any of the following reasons by providing Executive with a Notice of
Termination:


(a)upon the determination that Executive is Disabled; or


(b)
Executive’s death; or



(c)
for Cause; or





--------------------------------------------------------------------------------

Exhibit 10.37



(d)for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.


3.Executive’s Right to Terminate. Notwithstanding the provisions of Section 4.1,
Executive shall have the right to terminate Executive’s employment under this
Agreement for any reason whatsoever or no reason at all, in the sole discretion
of Executive, by providing the Company with a Notice of Termination.


4.Deemed Resignations. Unless otherwise agreed to in writing by the Company and
Executive prior to the termination of Executive’s employment, any termination of
Executive’s employment shall constitute an automatic resignation of Executive as
an officer of the Company and each affiliate of the Company, and an automatic
resignation of Executive from the board of directors or similar governing body
of any affiliate of the Company and from the board of directors or similar
governing body of any corporation, limited liability entity or other entity in
which the Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.


5.Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
when Executive incurs a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code and applicable administrative
guidance issued thereunder.


ARTICLE V
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION


1.
Effect of Termination of Employment on Compensation.



(a)Disability; Death. Following the termination of Executive’s employment due to
death or a determination that Executive is Disabled pursuant to Section 4.2(a)
or Section 4.2(b) hereof, the Company shall pay to Executive (or his designated
beneficiary or legal representative, if applicable) the Accrued Obligation
within 10 days following the Date of Termination. Following such payment, the
Company shall have no further obligations to Executive other than as may be
required by law or the terms of an employee benefit plan of the Company. The
Company shall pay Executive (or his designated beneficiary or legal
representative, if applicable) the Benefit Obligation at the times specified in
and in accordance with the terms of the applicable employee benefit plans and
compensation arrangements unless otherwise required by law.
(b)By the Company for Cause. If during the Term Executive’s employment is
terminated by the Company for Cause pursuant to Section 4.2(c) hereof, the
Company shall pay to Executive the Accrued Obligation within 10 days following
the Date of Termination. Following such payment, the Company shall have no
further obligations to Executive other than as may be required by law or the
terms of an employee benefit plan of the Company. The Company shall pay
Executive the Benefit Obligation at the times specified in and in accordance
with the terms of the applicable employee benefit plans and compensation
arrangements unless otherwise required by law.


(c)By Executive For Any Reason. If during the Term Executive terminates his
employment for any reason, the Company shall pay to Executive the Accrued
Obligation within 10 days following the Date of Termination. Following such
payment, the Company shall have no further obligations to Executive other than
as may be required by law or the terms of an employee benefit plan of the
Company. The Company shall pay Executive the Benefit Obligation at the times
specified in and in accordance with the terms of the applicable employee benefit
plans and compensation arrangements unless otherwise required by law. Executive
shall not have breached this Agreement if Executive terminates Executive’s
employment for any reason.


(d)At the End of the Term. If during the Term either party provides the other
with a written notice of its election not to renew the Agreement and Executive’s
employment with the Company is terminated at the end of the Term, the Company
shall pay to Executive the Accrued Obligation within 10 days following the Date
of Termination. Following such payment, the Company shall have no further
obligations to Executive other




--------------------------------------------------------------------------------

Exhibit 10.37

than as may be required by law or the terms of an employee benefit plan of the
Company. The Company shall pay Executive the Benefit Obligation at the times
specified in and in accordance with the terms of the applicable employee benefit
plans and compensation arrangements unless otherwise required by law. The party
providing written notice of its election not to renew the Agreement to the other
party shall not have breached this Agreement if such notice is timely provided.


(e)By the Company Without Cause. If during the Term Executive’s employment is
terminated by the Company other than for Cause, or other than due to death or a
determination that Executive is Disabled, then, Executive shall receive the
following benefits and compensation from the Company:


(i)the Company shall pay Executive the Accrued Obligation within 10 days
following the Date of Termination;


(ii)the Company shall pay to Executive an amount equal to the lesser of
Executive’s Base Salary for (1) 12 months or (2) the remainder of the current
Term, in either case with such amount payable in 12 equal monthly installments
commencing on the 60th day following Executive’s Date of Termination;


(iii)the Company shall pay Executive the Benefit Obligation at the times
specified in and in accordance with the terms of the applicable employee benefit
plans and compensation arrangements; and
(iv)during the 12-month period following Executive’s Date of Termination, to the
extent that Executive (and his eligible dependents as of Executive’s Date of
Termination) are eligible for and elect continuation (COBRA) coverage under any
medical, vision and dental benefit plans (excluding disability insurance)
maintained by the Company under which Executive was covered immediately prior to
Executive’s Date of Termination, the Company agrees to pay Executive a taxable
amount equal to the amount (if any) that the Company contributes towards the
cost of coverage for a similarly situated active employee. Such amount may be
taxable to Executive, and will be paid on the six and twelve month anniversaries
of Executive’s Date of Termination.


Notwithstanding the foregoing, neither Executive, nor his estate, shall be
permitted to specify the taxable year in which a payment described in this
Section 5.1(e) shall be paid.


(f)General Release of Claims.    Payments to Executive under Section 5.1(e)
(other than Accrued Obligations and Benefit Obligations) are contingent upon
Executive’s execution of a release within 50 days of Executive’s Date of
Termination in a form reasonably satisfactory to the Company that, if
applicable, is not revoked by Executive during the revocation period provided in
such release, and which shall release and discharge the Company and its
affiliates, and their officers, directors, managers, employees and agents from
any and all claims or causes of action of any kind or character, including but
not limited to all claims or causes of action arising out of Executive’s
employment with the Company or its affiliates or the termination of such
employment.


ARTICLE VI
PROTECTION OF THE COMPANY’S INFORMATION


1.Disclosure to and Property of the Company. For purposes of this Article VI,
the term the “Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director, manager
and/or consulting relationship. All Confidential Information shall be retained
for and, to the extent practicable, disclosed to the Company and are and shall
be the sole and exclusive property of the Company. Moreover, all Work Product is
and shall be the sole and exclusive property of the Company. Executive agrees to
perform all actions reasonably requested by the Company to establish and confirm
such exclusive ownership. Upon termination of Executive’s employment by the
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to the Company.


2.Disclosure to Executive. During the Term, the Company shall disclose to
Executive, or place




--------------------------------------------------------------------------------

Exhibit 10.37

Executive in a position to have access to or develop, Confidential Information
and Work Product of the Company; and shall entrust Executive with business
opportunities of the Company; and shall place Executive in a position to develop
business good will on behalf of the Company.


3.No Unauthorized Use or Disclosure. Executive agrees to use reasonable efforts
to preserve and protect the confidentiality of all Confidential Information and
of all Work Product containing Confidential Information of the Company and its
affiliates. Executive agrees that Executive will not, at any time during or
after Executive’s employment with the Company,
make any unauthorized disclosure of, and Executive shall not remove from the
Company premises, Confidential Information or Work Product of the Company or its
affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to obligate all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information. Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent (a) such Confidential Information has become publicly available other
than as a result of a breach of this Agreement by Executive or (b) disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide the Company
with prompt notice of such requirement prior to making any such disclosure, so
that the Company may seek an appropriate protective order. At the request of the
Company at any time, Executive agrees to deliver to the Company all Confidential
Information that Executive may possess or control. Executive agrees that all
Confidential Information of the Company (whether now or hereafter existing)
conceived, discovered or made by Executive during the period of Executive’s
employment by the Company exclusively belongs to the Company (and not to
Executive), and upon request by the Company for specified Confidential
Information, Executive will promptly disclose such Confidential Information to
the Company and perform all actions reasonably requested by the Company to
establish and confirm such exclusive ownership. Affiliates of the Company shall
be third party beneficiaries of Executive’s obligations under this Article VI.
As a result of Executive’s employment by the Company, Executive may also from
time to time have access to, or knowledge of, confidential information or work
product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its affiliates. Executive also
agrees to use reasonable efforts to preserve and protect the confidentiality of
such third party Confidential Information and Work Product.


4.Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.
5.Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the




--------------------------------------------------------------------------------

Exhibit 10.37

Company or its affiliates, Executive shall reasonably assist the Company and its
nominee, at reasonable times and for reasonable periods and for reasonable
compensation, in the protection of the Company’s or its affiliates’ worldwide
right, title and interest in and to Confidential Information and Work Product
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries.


ARTICLE VII
NON-COMPETITION AGREEMENT


1.Definitions. As used in this Article VII, the following terms shall have the
following meanings:


(a)“Business” means any endeavor in which Blackwater, including its
subsidiaries, is engaged in during the Restricted Period, and the provision of
products or services that are substantially similar to the products or services
provided by any business, partnership, firm, corporation or other entity which
Blackwater or one of its subsidiaries has made substantial progress toward
acquiring on or before the Date of Termination. For the purposes of this
definition, the execution by the Company, Blackwater or one of their affiliates
of a binding or non-binding letter of intent, term sheet, or similar agreement
or a confidentiality agreement or similar agreement with respect to the
acquisition of a business, partnership, firm, corporation or other entity on or
before the Date of Termination shall constitute sufficient evidence of
Blackwater or one of its subsidiaries having made substantial progress towards
acquiring such business, partnership, firm, corporation or other entity.


(b)“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.


(c)“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.


(d)“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.
(e)“Restricted Area” means any county or parish, or subdivision thereof in which
the Company or its affiliates engages in the Business, including specifically
but not limited to the parishes in Louisiana set forth on Exhibit A, Wicomico
County, Maryland and Glynn County, Georgia.


(f)“Restricted Period” means the period during which Executive is employed by
the Company hereunder and a period of one year following Executive’s Date of
Termination.


2.Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article VII; (i) in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article VI of this Agreement; (ii) as part of the
consideration for the compensation and benefits to be paid to Executive
hereunder; (iii) to protect the trade secrets and confidential information of
the Company or its affiliates disclosed or entrusted to Executive by the Company
or its affiliates or created or developed by Executive for the Company or its
affiliates, the business goodwill of the Company or its affiliates developed
through the efforts of Executive and/or the business opportunities disclosed or
entrusted to Executive by the Company or its affiliates; and (iv) as an
additional incentive for the Company to enter into this Agreement.


(a)Subject to the exceptions set forth in Section 7.2(b) below, Executive
expressly covenants




--------------------------------------------------------------------------------

Exhibit 10.37

and agrees that during the Restricted Period (i) Executive will refrain from
carrying on or engaging in, directly or indirectly, any Competing Business in
the Restricted Area and (ii) Executive will not, and Executive will cause
Executive’s affiliates not to, directly or indirectly, own, manage, operate,
join, become an employee, partner, owner or member of (or an independent
contractor to), control or participate in or loan money to, sell or lease
equipment to or sell or lease real property to any business, individual,
partnership, firm, corporation or other entity which engages in a Competing
Business in the Restricted Area.


(b)Notwithstanding the restrictions contained in Section 7.2(a), Executive or
any of Executive’s affiliates may own an aggregate of not more than 1% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 7.2(a), provided that
neither Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.


(c)Executive further expressly covenants and agrees that during the Restricted
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company or any of its
affiliates any person who or which is a customer of any of such entities during
the period during which Executive is employed by the Company.


(d)Executive expressly recognizes that Executive is a high-level, executive
employee who will be provided with access to trade secrets as part of
Executive’s employment
and that the restrictive covenants set forth in this Section 7.2 are reasonable
and necessary in light of Executive’s executive position and access to the
Company’s trade secrets.


3.Relief; Remedies. Executive and the Company agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in Section 7.2 hereof are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company. Executive and the Company also acknowledge that money damages would not
be sufficient remedy for any breach of Article VI or this Article VII by
Executive, and the Company or its affiliates shall be entitled to enforce the
provisions of Article VI and this Article VII by seeking in a court of competent
jurisdiction specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of Article VI or this Article VII but shall be in addition
to all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents.


4.Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article VII. Executive acknowledges that the geographic scope and duration of
the covenants contained in this Article VII are the result of arm’s-length
bargaining and are fair and reasonable in light of
(a) the nature and wide geographic scope of the operations of the Business, (b)
Executive’s level of control over and contact with the Business in all
jurisdictions in which it is conducted, (c) the fact that the Business is
conducted throughout the Restricted Area and (d) the amount of compensation,
trade secrets and Confidential Information that Executive is receiving in
connection with the performance of Executive’s duties hereunder. It is the
desire and intent of the parties that the provisions of this Article VII be
enforced to the fullest extent permitted under applicable Legal Requirements,
whether now or hereafter in effect and therefore, to the extent permitted by
applicable Legal Requirements, Executive and the Company hereby waive any
provision of applicable Legal Requirements that would render any provision of
this Article VII invalid or unenforceable.


5.Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article VII would cause irreparable injury to the Company.
Executive expressly represents that enforcement of the restrictive covenants




--------------------------------------------------------------------------------

Exhibit 10.37

set forth in this Article VII will not impose an undue hardship upon Executive
or any person or entity affiliated with Executive. Executive understands that
the foregoing restrictions may limit Executive’s ability to engage in certain
businesses anywhere in the Restricted Area during the Restricted Period, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits from the Company to justify such restriction. Further, Executive
acknowledges that Executive’s skills are such that Executive can be gainfully
employed in non-competitive employment, and that the agreement not to compete
will not prevent Executive from earning a living. Nevertheless, if any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Company and Executive
intend to make this provision enforceable under the law or laws of all
applicable jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal. Such
modification shall not affect the payments made to Executive under this
Agreement.


ARTICLE VIII
STATEMENTS CONCERNING THE COMPANY


8.1    Statements by Executive. Executive shall refrain, both during and after
the termination of the employment relationship, from publishing any oral or
written statements about the Company, any of its affiliates or any of the
Company’s or such affiliates’ directors, managers, officers, employees,
consultants, agents or representatives that (a) are slanderous, libelous or
defamatory, (b) disclose Confidential Information (other than Confidential
Information that has become publicly available other than as a result of a
breach of this Agreement by Executive) of the Company, any of its affiliates or
any of the Company’s or any such affiliates’ business affairs, directors,
managers, officers, employees, consultants, agents or representatives, or (c)
place the Company, any of its affiliates, or any of the Company’s or any such
affiliates’ directors, managers, officers, employees, consultants, agents or
representatives in a false light before the public. A violation or threatened
violation of this prohibition may be enjoined by a court of competent
jurisdiction. The rights afforded the Company and its affiliates under this
provision are in addition to any and all rights and remedies otherwise afforded
by law. The foregoing notwithstanding, nothing shall prevent Executive from
testifying in any legal proceeding pursuant to a subpoena or other legal
process.


ARTICLE IX MISCELLANEOUS


1.Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (a) when received if delivered personally, by courier or by electronic
mail, (b) on the date receipt is acknowledged if delivered by certified mail,
postage prepaid, return receipt requested or (c) one day after transmission if
sent by facsimile transmission with confirmation of transmission, as follows:
If to Executive, addressed to: Michael D. Suder
1750 St. Charles Ave. #511
New Orleans, LA 70130 Facsimile: (504) 340-9406 Email: Michaels@bwmsc.com
If to the Company, addressed to:


American Midstream GP, LLC.
c/o American Midstream Partners, LP 1614 15th Street, Suite 300.
Denver, CO 80202 Attention: General Counsel




--------------------------------------------------------------------------------

Exhibit 10.37

bmathews@americanmidstream.com Facsimile: (720) 457-6040


or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.


2.
Applicable Law; Submission to Jurisdiction.



(a)This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Colorado, without regard to conflicts of laws
principles thereof.


(b)With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Colorado.


3.Litigation. Executive agrees to cooperate, in a reasonable and appropriate
manner, with the Company and its attorneys, both during and after the
termination of his employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which Executive was involved
prior to the termination of his employment to the extent the Company pays all
expenses Executive incurs in connection with such cooperation and to the extent
such cooperation does not unduly interfere (as determined by Executive in good
faith) with Executive’s personal or professional schedule.


4.Dispute Resolution. Except as provided otherwise in Sections 7.3 and 8.1, all
claims, demands, causes of action, disputes, controversies or other matters in
question (“Claims”) arising out of this Agreement or Executive’s service (or
termination from service) with the Company, whether arising in contract, tort or
otherwise and whether provided by statute, equity or common law, that the
Company may have against Executive or that Executive may have against the
Company, or its parents or subsidiaries, or against each of the foregoing
entities’ respective officers, directors, employees or agents in their capacity
as such or otherwise, shall be settled in accordance with the procedures
described in Section 9.4(a) and (b). Claims covered by this Section 9.4 include,
without limitation, claims by Executive for breach of this Agreement, wrongful
termination, discrimination (based on age, race, sex, disability, national
origin, sexual orientation, or any other factor), harassment and retaliation.


(a)Agreement to Negotiate. First, the parties shall attempt in good faith to
resolve any Claims promptly by negotiations between Executive and executives or
directors of the Company or its affiliates who have authority to settle the
Claims. Either party must give the other disputing party written notice of any
Claim not resolved in the normal course of business.
Within five days after the effective date of that notice, Executive and such
executives or directors of the Company shall agree upon a mutually acceptable
time and place to meet in person or by phone and shall meet at that time and
place, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to attempt to resolve the Claim. The first of those
meetings shall take place within 30 days of the date of the disputing party’s
notice. If the Claim has not been resolved within 60 days of the date of the
disputing party’s notice, or if the parties fail to agree on a time and place
for an initial meeting within five days of that notice, either party may elect
to undertake arbitration in accordance with Section 9.4(b).


(b)Agreement to Arbitrate. If a Claim is not resolved by negotiation pursuant to
Section 9.4(a), such Claim must be resolved through arbitration regardless of
whether the Claim involves claims that the Agreement is unlawful, unenforceable,
void, or voidable or involves claims under statutory, civil or common law. Any
arbitration shall be conducted in accordance with the then-current Employment
Rules of the American Arbitration Association (“AAA”). If a party refuses to
honor its obligations under this Section 9.4(b), the other party may compel
arbitration in any federal or state court of competent jurisdiction. The
arbitrator shall apply the substantive law of Colorado (excluding choice-of-law
principles that might call for the application of some other jurisdiction’s law)
or federal law, or both as applicable to the Claims asserted. The arbitrator
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability or enforceability or formation of this




--------------------------------------------------------------------------------

Exhibit 10.37

Agreement (including this Section 9.4), including any claim that all or part of
the Agreement is void or voidable and any Claim that an issue is not subject to
arbitration. Unless otherwise agreed, claims may only be brought on an
individual basis; neither the Company nor Executive may submit a class action,
collective action, representative action, or multi-claimant action for
resolution in arbitration. The results of arbitration will be binding and
conclusive on the parties hereto. The arbitration shall take place in the State
of Colorado where all hearings shall take place unless agreed otherwise by the
parties. Any and all of the arbitrator’s orders, decisions and awards may be
enforceable in, and judgment upon any award rendered by the arbitrator may be
confirmed and entered by any federal or state court having jurisdiction. All
evidentiary privileges under applicable state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected. The decision of the arbitrator will be binding on all
parties. Arbitrations will be conducted in such a manner that the final decision
of the arbitrator will be made and provided to Executive and the Company no
later than 120 days after a matter is submitted to arbitration. All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrators, shall be kept confidential by all parties. Each
party shall pay its own attorneys’ fees and disbursements and other costs of
arbitration.
The Company shall pay the cost of the arbitration, including the arbitrator’s
fees, unless otherwise ordered by the arbitrator. EXECUTIVE ACKNOWLEDGES THAT,
BY SIGNING THIS AGREEMENT, EXECUTIVE IS WAIVING ANY RIGHT THAT EXECUTIVE MAY
HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY SERVICE RELATED CLAIM ALLEGED BY
EXECUTIVE.


5.No Waiver. No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
6.Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.


7.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


8.Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement (whether actually
or constructively made to Executive or treated as included in Executive’s income
under Section 409A of the Code) all federal, state, city and other applicable
taxes and withholdings as may be required pursuant to any law or governmental
regulation or ruling and all other customary deductions made with respect to the
Company’s employees generally.


9.Headings. The Section headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.


10.Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.


11.Affiliate. As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity.


12.Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company. Except as provided in the
preceding sentence, this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party. In addition,
any payment owed to Executive hereunder after the date of Executive’s death
shall be paid to Executive’s estate.


13.Term. Termination of this Agreement shall not affect any right or obligation
of any party which is




--------------------------------------------------------------------------------

Exhibit 10.37

accrued or vested prior to such termination. Without limiting the scope of the
preceding sentence, the provisions of Articles V, VI, VII, VIII and IX shall
survive any termination of the employment relationship and/or of this Agreement.


14.Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof (including
the Blackwater Agreement) are hereby null and void and of no further force and
effect. The parties further acknowledge that the
termination of the Blackwater Agreement does not constitute a separation from
service by Executive from Blackwater and that no benefits or payments are due to
Executive from Blackwater or the Company as a result of the termination of the
Blackwater Agreement.


15.Modification; Waiver. Any modification to or waiver of this Agreement will be
effective only if it is in writing and signed by the parties to this Agreement;
provided that the Company may, with prospective or retroactive effect, amend
this Agreement at any time (to the extent Executive is not adversely affected by
such amendment), if determined to be necessary, appropriate or advisable in
response to administrative guidance issued under Section 409A of the Code or to
comply with the provisions of Section 409A of the Code.


16.Compliance with Section 409A of the Code. It is intended that the payments
and benefits provided under this Agreement shall be exempt from or comply with
the application of the requirements of Section 409A of the Code. This Agreement
shall be construed, administered and governed in a manner that affects such
intent. Specifically, (a) each payment under this Agreement, including each
payment in a series of installment payments, is deemed to be a separate
installment payment and (b) any taxable benefits or payments provided under this
Agreement are deemed to be separate payments that qualify for the “short-term
deferral” exclusion from Section 409A of the Code to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the “involuntary separation pay” exclusion from Section 409A of the Code, to the
maximum extent possible. To the extent that none of these exceptions (or any
other available exception) applies, then notwithstanding anything contained
herein to the contrary, and to the extent required to comply with Section 409A
of the Code (as determined by the Company), if Executive is a “specified
employee,” as determined by the Company, as of his Date of Termination, then all
amounts due under this Agreement that constitute a “deferral of compensation”
within the meaning of Section 409A of the Code, that are provided as a result of
a “separation from service” within the meaning of Section 409A of the Code, and
that would otherwise be paid or provided during the first six months following
Executive’s Date of Termination, shall be accumulated through and paid or
provided on the first business day that is more than six months after
Executive’s Date of Termination (or, if Executive dies during such six-month
period, within 90 days after Executive’s death).


[Signature Page Follows]








--------------------------------------------------------------------------------

Exhibit 10.37



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 17th
day of December, 2013.






AMERICAN MIDSTREAM GP, LLC
By:
/s/ Daniel C. Campbell
 
Name:
Daniel C. Campbell
 
Title:
Senior Vice President and Chief Financial Officer
 
 
 
EXECUTIVE
 
/s/ Michael D. Suder
 
Michael D. Suder
 
 
 















































































SIGNATURE PAGE TO EMPLOYMENT AGREEMENT






--------------------------------------------------------------------------------

Exhibit 10.37

 
EXHIBIT A


List of Parishes
 
Acadia
Allen
Ascension
Assumption
Avoyelles
Beauregard
Bienville
Bossier
Caddo
Calcasieu
Caldwell
Cameron
Catahoula
Claiborne
Concordia
De Soto
East Baton Rouge
East Carroll
East Feliciana
Evangeline
Franklin
Grant
Iberia
Iberville
Jackson
Jefferson
Jefferson Davis
La Salle
Lafayette
Lafourche
Lincoln
Livingston
Madison
Morehouse
Natchitoches
Orleans
Ouachita
Plaquemines
Pointe Coupee
Rapides
Red River
Richland
Sabine
St. Bernard
St. Charles
St. Helena
St. James
St. John the Baptist
St. Landry
St. Martin
St. Mary
St. Tammany
Tangipahoa
Tensas
Terrebonne
Union
Vermilion
Vernon
Washington
Webster
West Baton Rouge
West Carroll
West Feliciana
Winn
 
 









